Title: Louisa Catherine Johnson to John Quincy Adams, 26 May 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


        
          London May 26th 1797
        
        Your letter of the 12th is arrived, and I flatter myself that our difficulties are ended—
        Why my beloved friend did you tell me to choose, what I have always declared, requires not a moments hesitation to determine, no my Adams, I have long ardently wished you might be enabled to return, and I have repeatedly assured you, that no personal inconvenience, would prevent my accompanying you, if possible—need I then say more to convince you, that your return would make me happy, and that I anticipate it with the utmost pleasure— I only fear my friend, that you will find me a troublesome companion—
        In regard to your temper &c:, I can only say, that the more I know you, the more I admire, esteem, and love you, and the greater is my inclination, to do every thing in my power, to promote your happiness, and welfare—
        Mama, and my sisters, desire their love, and say they hope to see you shortly— for myself, my best friend, I would say a great deal if I knew how to express it. but it is impossible, and I must simply stile myself, yours unalterably,
        
          Louisa C. Johnson
        
      